DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
2.         The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/20/21, have all been considered and made of record (note the attached copy of form PTO-1449).
 
Drawings
3.         The drawings, filed on 09/23/20, are accepted.
 
Specification
4.         Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

7.         Claims 1, 5-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka et al. (US 2010/0247039 A1).
With respect to claim 1, Ohtsuka et al. (figures 1-5) disclose a fiber optic connector, comprising a connector body (1) comprising a first end to receive the optical cable (14) and a second end (figure 1); a ferrule body (3) comprising a passageway (where optical fiber 12 is inserted through, figures 3-4), the passageway extending from a first end of the ferrule body to a second end of the ferrule body (see the annotation in figure 3 below), the second end of the ferrule body having an end face (see the annotation in figure 3 below); a compress body (5, 35) being arranged between the second end of the connector body (see the annotation in figure 3 below) and the first end of the ferrule body (3), wherein the compress body (5, 35) has a hollow area (41, flexure space), and the compress body (5, 35) is configured to exert a force (elastic force) to the ferrule body (3) so that the end face of the ferrule body (3) is moved in a forward direction away from the connector body (1), when an external force is applied to an outer surface of the compress body ([0049], [0053] and [0054]).  
With respect to claim 5, Ohtsuka et al. (figures 1 and 3) disclose the fiber optic connector, wherein the fiber optic connector (1) is attached to fiber optic cable (14) comprising an optical fiber (12).  
With respect to claim 6, Ohtsuka et al. (figures 1-5) disclose the fiber optic connector, wherein the hollow area (41) of the compress body (5. 35) comprises a diameter so that the optical fiber (12, 14) is arranged in a buckled shape (43) in the hollow area (41) of the compress body at least when the external force is not applied to the outer surface of the compress body (figures 5a, 5b).  
With respect to claim 7, Ohtsuka et al. (figures 1 and 3) disclose the fiber optic connector, wherein the connector body (1) comprises an end section being proximal to the second end of the connector body (1) and distal to the first end of the connector body (1), and the end section of the connector body (1) comprises a hollow space (41), and the optical fiber (12, 14) is arranged in the buckled shape (43) in the hollow space (41) of the connector body at least when the external force is not applied to the outer surface of the compress body (figures 1, 3 and 5c).
With respect to claim 9, Ohtsuka et al. (figure 3) disclose the fiber optic connector, further comprising a support tube (24) being arranged at least in the hollow area of the compress body (5, 35), and wherein, in the connectorized state of the fiber optic connector (1), the optical fiber (12) is arranged in the buckled shape (43) in the support tube (24) at least when the external force is not applied to the outer surface of the compress body (5, 35).  
With respect to claim 10, Ohtsuka et al. (figure 3) disclose the fiber optic connector, wherein a first section of the support tube (24) is arranged in the second portion of the passageway of the ferrule body (3), and a second section of the support tube (24) is arranged in the hollow area (41) of the compress body (5, 35).
With respect to claim 11, Ohtsuka et al. (figure 3) disclose the fiber optic connector, wherein a third section of the support tube (24) is arranged in the end section of the connector body (1) (see figure 3).  
With respect to claim 12, Ohtsuka et al. (figure 3) disclose the fiber optic connector, wherein the optical fiber (12) is arranged in the support tube (24) in a less buckled shape (12, figure 3), when the external force is applied to the outer surface of the compress body (5, 35) and the ferrule body (3) is moved in the forward direction, in comparison to a state of the fiber optic connector in which the external force is not applied to the outer surface of the compress body (5, 35).  
With respect to claim 13, Ohtsuka et al. (figure 3) disclose a receptacle to receive the fiber optic connector, comprising a securing body to secure the fiber optic connector (1) to the receptacle (33), wherein the securing body comprises at least an engagement element (35a) to engage to the compress body (5, 35) of the fiber optic connector (1) to secure the fiber optic connector (1) to the receptacle (33), wherein the at least one engagement element (35a) is configured to provide the external force to the outer surface of the compress body (5, 35) of the fiber optic connector (1) so that the end face of the ferrule body (3) of the fiber optic connector (1) is moved in the forward direction away from the connector body of the fiber optic connector ([0049], [0053], [0054]).  
With respect to claim 14, Ohtsuka et al. (figure 3) disclose the receptacle, further comprising a stopper element (31) for stopping the insertion of the fiber optic connector (1) in the receptacle (33), wherein the stopper element (31) comprises a hole to insert the compress body (5, 35) and the ferrule body (3) of the fiber optic connector, and the hole of the stopper element has a diameter being smaller than the diameter of the connector body of the fiber optic connector (see figure 3 and [0052] and [0054]).
 





	
[AltContent: arrow]First end of the connector body
[AltContent: arrow]							Second end of the connector body
[AltContent: connector]First end of the ferrule
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    321
    623
    media_image1.png
    Greyscale

								Second end of the ferrule
First portion       
                                            Second portion
								


Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.       Claims 2-4 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohtsuka et al. (as cited above).
With respect to claims 2-4, Ohtsuka et al. (figures 1-5) disclose the fiber optic connector, wherein the hollow area (41) of the compress body (5, 35) extends in a longitudinal direction of the fiber optic connector (1) from a first end of the compress body (5, 35) proximal to the connector body (1) and distal to the ferrule body (3) to a second end of the compress body (5, 35) distal to the connector body (1) and proximal to the ferrule body (3), and wherein an outer surface of the compress body (5, 35) comprises a notch (43, figure 3).
Ohtsuka et al. do not explicitly disclose the material of the compress body is configured to apply the external force to the compress body in a direction perpendicular and deflect the external force from the direction perpendicular to a longitudinal direction of the fiber optic connector towards the ferrule body and the material of the compress body is configured such that the compress body exerts the force to the ferrule body, when the external force is applied to the notch of the compress body.    
However, the material of the compress body is configured to apply the external force to the compress body in a direction perpendicular and deflect the external force from the direction perpendicular to a longitudinal direction of the fiber optic connector towards the ferrule body and the material of the compress body is configured such that the compress body exerts the force to the ferrule body, when the external force is applied to the notch of the compress body are considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohtsuka et al. to include the above features for the purpose of obtaining higher efficiency of optical signal transmission. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
            With respect to claim 8, Ohtsuka et al. (figures 1-5) substantially disclose all the limitations of claimed invention except the passageway of the ferrule body comprises a first portion being proximal to the second end of the ferrule body and distal to the first end of the ferrule body and a second portion being proximal to the first end of the ferrule body and distal to the second end of the ferrule body, and the first portion of the passageway of the ferrule body has a larger diameter than the second portion of the passageway of the ferrule body.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohtsuka et al. to include the above features as claimed, because the dimensions can be varied depending upon the device in a particular application.
11.       Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohtsuka et al. (as cited above) in view of Robertson (US 5887100 A).
With respect to claim 15, Ohtsuka et al. (figures 1-5) substantially disclose all the limitations of claimed invention except a clamping element comprising flexible clamping arms, the clamping arms being arranged to provide an opening between ends of the clamping arms to receive the connector body of the fiber optic connector, and the clamping arms are configured to grip in a material of the connector body, when the fiber optic connector is inserted in the receptacle and the connector body is received in the opening between the clamping arms.
However, Robertson (figure 1) teaches an optical device including a clamping element (40) comprising flexible clamping arms (60), the clamping arms (60) being arranged to provide an opening (figure 1) between ends of the clamping arms (60) to receive the connector body of the fiber optic connector (22), and the clamping arms (60) are configured to grip in a material of the connector body (22), when the fiber optic connector (22) is inserted in the receptacle (18) and the connector body (22) is received in the opening between the clamping arms (figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohtsuka et al. to include the above features (accordance with the teaching of Robertson) for the purpose of providing the securing mechanism for the optical connector (column 3, line 9).

Allowable Subject Matter
12.       Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            The prior art fails to disclose the receptacle, comprising a release button to disengage the fiber optic connector; a housing to house the clamping element and the release button, wherein a first portion of the release button protrudes out of the housing, and a second portion of the release button contacts the clamping arms, when the first portion of the release button is moved towards the housing; and wherein the second portion of the release button releases the clamping arms from the connector body of the fiber optic connector to disengage the receptacle and the fiber optic connector as recited in claim 16.
 
Conclusion
13.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larson et al. (US 2010/0098381 A1) disclose an optical fiber connector comprises an outer housing configured to mate with a receptacle and a collar body disposed in the outer housing. The collar body receives and secures a ferrule in a first portion of the collar body. The ferrule includes a central bore that defines an axis. And Collier et al. (US 2016/0349460 A1) disclose a sealing apparatus is cooperatively configured with the cap apparatus for protecting an end face of the ferrule. The cap apparatus includes a body having opposite ends between which a cavity extends. The opposite ends of the body respectively define first and second openings to the cavity. A portion of the fiber optic connector extends through the first opening and into the cavity. The cap apparatus includes a cover mounted to the body and at least partially obstructing the second opening, wherein the end face of the ferrule is positioned within the cavity at a location spaced from the cover. The sealing apparatus is positioned between at least a portion of the cover and the end face of the ferrule.
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883